                           EXHIBIT D




Case 3:20-cv-00436 Document 1-4 Filed 05/21/20 Page 1 of 3 PageID #: 39
of


                              Voicemail




     Jay,, Taylor Swift Agent

     September 13,                   at 9147 Aj

                                                                       Musllpdzol




     Trat            tJ On     J t
                                                                                lik




      Case 3:20-cv-00436 Document 1-4 Filed 05/21/20 Page 2 of 3 PageID #: 40
as    Verizon '—,                                                       1:10 PM

                                                                       Voicemail




        +'I      1 11 1          -)    4,   -                     -/ -/ _,~ P.




        Tra n-scrip4tiop
                       p....-
                                                                                                 :                         M -"M, T.7m.
              0-
              ... ..... ..
                                   Or                                       f-.11''-- - '- I- Jffre e r                                                    s
          s ~                                                                                        .    .......... .. . ..
                                                                                                          ...            .. . .... .                        e., .
                                                t                       s                                                              )e
          Wa:!
           M                                                                e rgi                                                                          t,    US
                                                                                                         9::~                                                       w
                                                                        .
                                                                            ..



                                                                                                                                       -   en you bac
                                                                                                                                                           gar
                                                                                                                                                             ,
                                                                                                                                                N          K.
                                                                                        ICU-                                                 N --~     2

                                                                                                                                                                        k
                                                .   .. . . . ..    .
                                                                                                                                                     Ung r
                             d                                                        thc
                                                                                         ppe
                                                                                           ,




                                 r<Z




     Case 3:20-cv-00436 Document 1-4 Filed 05/21/20 Page 3 of 3 PageID #: 41
